Citation Nr: 1708585	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  14-44 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to an initial evaluation in excess of 40 percent for peripheral neuropathy of the left foot and right foot.  

REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel





INTRODUCTION


The Veteran served on active duty from June 1978 to June 1998.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions dated in November 2012 and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which continued the 40 percent rating assigned to the left and right lower extremity peripheral neuropathy and denied the claim to establish service connection for an eye disability, to include cataracts, respectively.  Jurisdiction remained with the RO in Baltimore, MD.  The Veteran appealed the decisions, and the case was referred to the Board for appellate review. 

The Board observes that the issues of service connection for a left and right knee disability were also denied by the November 2012 rating decision and appealed by the Veteran.  However, those claims were subsequently granted in a February 2016 rating decision, and are therefore resolved.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 

The Board additionally notes that while in March 2015 the Veteran expressed timely disagreement with a claim adjudicated in a January 2015 rating decision, as the appeal is being dismissed due to the death of the Veteran, a remand pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not appropriate.  

In January 2017, the Veteran's daughter filed a claim for accrued benefits.  That matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate disposition.  See 38 C.F.R. § 19.9(b) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  



FINDING OF FACT

On January 13, 2017, the Board was notified that the appellant died in December 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


